09/14/2020



                                                                                 Case Number: DA 19-0199




         IN THE SUPREME COURT OF THE STATE OF MONTANA
                          No. DA 19-0199

In the Matter of:

S.G.-H.M., Jr.,

       A Former Youth under the Age of 18.


                      GRANT OF EXTENSION OF TIME


      Pursuant to authority granted under M. R. App. P. 26(1), Plaintiff and

Appellee the State of Montana is given an extension of time to and including

October 19, 2020 to prepare, file, and serve its response brief.


      DATED this ____ day of September, 2020.


                                              _____________________________
                                              BOWEN GREENWOOD
                                              Clerk of the Supreme Court




                                                                     Electronically signed by:
                                                                        Bowen Greenwood
                                                                    Clerk of the Supreme Court
                                                                        September 14 2020